MEMORANDUM **
Jennifer Kay Tucker appeals from the 75-month sentence imposed following her guilty-plea conviction for wire fraud, in violation of 18 U.S.C. § 1343, and aggravated identity theft, in violation of 18 U.S.C. § 1028A(a)(l), (a)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Tucker contends that the district court erred by using the preponderance of the evidence standard rather than the clear and convincing evidence standard when increasing the offense level for her wire fraud conviction based on an intended loss calculation under U.S.S.G. § 2Bl.l(b)(l)(H). In light of the totality of the including the fact that the enhancement was based on conduct for which Tucker was charged and convicted, the district court did not err. See United States v. Riley, 335 F.3d 919, 926-27 (9th Cir.2003); see also United States v. Garro, 517 F.3d 1163, 1168-69 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.